696 So. 2d 813 (1997)
STATE of Florida, Appellant,
v.
Vincent ISAAC, Appellee.
No. 96-03070.
District Court of Appeal of Florida, Second District.
March 7, 1997.
Robert A. Butterworth, Attorney General, Tallahassee, and Erica M. Raffel, Assistant Attorney General, Tampa, for Appellant.
James Marion Moorman, Public Defender, and Julius J. Aulisio, Assistant Public Defender, Bartow, for Appellee.
PER CURIAM.
The state charged the appellee with two counts of capital sexual battery. Before trial the trial court suppressed evidence of the appellee's medical treatment records for a sexually transmitted disease. The state now appeals that suppression order pursuant to Florida Rule of Appellate Procedure 9.140(c).
Rule 9.140(c) does not confer appellate jurisdiction upon this court to hear this case because it does not fit within any of the categories listed in the rule. The state's motion was to compel release and use of records. The trial court's order was styled "Order Suppressing Use of Records and Testimony for Authentication." The suppression order was not, as required by rule 9.140(c)(1)(B), an order "suppressing before trial confessions, admissions, or evidence obtained by search and seizure." However, this order may be reviewed by writ of certiorari. Thus, we treat the state's order as a petition for writ of certiorari. Fla.R.App.P. 9.040(c). Finding no departure from the essential requirements of law, we deny the petition.
Petition denied.
DANAHY, A.C.J., and BLUE and FULMER, JJ., concur.